946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert J. CROWLEY, Plaintiff-Appellant,v.PRINCE GEORGE'S COUNTY GOVERNMENT, Defendant-Appellee,andPrince George's County Police Department, Defendant.
No. 90-2080.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1991.Decided Oct. 15, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CA-84-2199-JFM)
Robert J. Crowley, appellant pro se.
Michael Owen Connaughton, James Michael Dougherty, Jr., County Attorney's Office, Upper Marlboro, Md., for appellee.
D.Md. [APPEAL AFTER REMAND FROM 890 F.2D 683].
AFFIRMED.
Before PHILLIPS, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Robert J. Crowley filed a complaint against Prince George's County, Maryland, under 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964.   Crowley prevailed in the district court, but on appeal, this Court reversed the decision of the district court and remanded the case for further findings with regard to the Title VII claim of race discrimination.   Crowley v. Prince George's County, 890 F.2d 683 (4th Cir.1989).   On remand, the district court found racial motivations were not the cause of the downgrading of Crowley's position and denied Crowley relief.   Crowley appealed.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm.  Crowley v. Prince George's County Government, No. CA-84-2199-JFM (D.Md. Apr. 5, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.


3
AFFIRMED.